 


110 HRES 1294 EH: Supporting the goals and ideals of National Save for Retirement Week.
U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1294 
In the House of Representatives, U. S., 
 
June 26, 2008 
 
RESOLUTION 
Supporting the goals and ideals of National Save for Retirement Week. 
 
 
Whereas Americans are living longer and the cost of retirement continues to rise, in part because the number of employers providing retiree health coverage continues to decline, and retiree health care costs continue to increase at a rapid pace;  
Whereas Social Security remains the bedrock of retirement income for the great majority of the people of the United States, but was never intended by Congress to be the sole source of retirement income for families;  
Whereas recent data from the Employee Benefit Research Institute indicates that, in the United States, less than 2/3 of workers or their spouses are currently saving for retirement and that the actual amount of retirement savings of workers lags far behind the amount that will be needed to adequately fund their retirement years;  
Whereas many workers may not be aware of their options for saving for retirement or may not have focused on the importance of, and need for, saving for their own retirement;  
Whereas many employees have available to them through their employers access to defined benefit and defined contribution plans to assist them in preparing for retirement, yet many of them may not be taking advantage of employer-sponsored defined contribution plans at all or to the full extent allowed by the plans as prescribed by Federal law;  
Whereas all workers, including public- and private-sector employees, employees of tax-exempt organizations, and self-employed individuals, can benefit from increased awareness of the need to save adequate funds for retirement and the availability of tax-preferred savings vehicles to assist them in saving for retirement; and  
Whereas October 19 through October 25, 2008, has been designated as National Save for Retirement Week: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Save for Retirement Week, including raising public awareness of the various tax-preferred retirement vehicles;  
(2)supports the need to raise public awareness of efficiently utilizing substantial tax revenues that currently subsidize retirement savings, revenues in excess of $170,000,000,000 for the 2007 Fiscal Year Budget;  
(3)supports the need to raise public awareness of the importance to save adequately for retirement and the availability of tax-preferred employer-sponsored retirement savings vehicles; and  
(4)calls on the States, localities, schools, universities, nonprofit organizations, businesses, other entities, and the people of the United States to observe this week with appropriate programs and activities with the goal of increasing the retirement savings for all the people of the United States.  
 
Lorraine C. Miller,Clerk. 
